Citation Nr: 1516937	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  09-40 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for allergic rhinitis.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel





INTRODUCTION

The Veteran had active service in the Air Force from February 1954 to February 1975.  Additionally, there was a period of active duty from June 12, 1953 to July 25, 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is with the RO in Houston, Texas.  The Board previously remanded the Veteran's claims for further development in October 2014.

Despite the confusing language in the February 2015 supplemental statement of the case (SSOC), which both granted and denied an increased evaluation for allergic rhinitis, the Board finds that it was the RO's intent to deny the Veteran's claim.  In this regard, the Board notes that the RO did not issue a rating decision indicating that an increase had been granted.  As such, an appeal for a compensable evaluation for allergic rhinitis remains on appeal.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis is productive of greater than 50 percent obstruction of the nasal passageway on both sides, however, no polyps were found.

2.  The Veteran does not have a current diagnosis of sinusitis.

CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for allergic rhinitis, but no more, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6522 (2014).

2.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings, VA must notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2008, June 2008, and June 2009 that fully addressed all notice elements.  The claim was then readjudicated in a 2015 supplemental statement of the case. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was also afforded a VA examination in connection with his claims in January 2015.  The Board finds that this examination was adequate because the examiner reviewed the claims file, examined and interviewed the Veteran, performed an evaluation, which addressed the rating criteria that are relevant to rating the disability in this case, and provided an opinion as to the Veteran's diagnoses.  

Finally, this appeal was remanded by the Board in October r2014.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  There has been substantial compliance with that remand as the AOJ requested the Veteran submit authorizations to obtain any relevant private records and obtained VA examinations that address the questions as requested.  Thus, it may proceed to adjudication of this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Analysis

I.  Increased Evaluation for Allergic Rhinitis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran was granted a noncompensable evaluation for allergic rhinitis in May 1976.  This disorder is currently rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6522, which assigns a 10 percent rating allergic rhinitis without polyps, but with the presence of greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, and a 30 percent evaluation for allergic rhinitis with polyps.  Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

Review of the Veteran's VA medical records show treatment for allergic rhinitis on numerous occasions, however, these records do not discuss the presence of nasal polyps or provide a specific percentage of nasal obstruction.  

The Veteran first underwent a VA examination in October 2008.  That examiner did not find allergic rhinitis present upon examination and opined that the disorder was in remission.  After that time, however, the Veteran offered testimony that his primary care provider had found nasal swelling subsequent to the 2008 VA examination.  Further, review of the Veteran's VA medical records showed that the Veteran was refilling allergy medications as treatment for allergic rhinitis in and around that same time period.  The Veteran was then afforded a new VA examination in January 2015.  The 2015 VA examiner confirmed the diagnosis of allergic rhinitis and upon examination, noted that although there were no polyps found, there was greater than 50 percent obstruction of the nasal passage on both sides.  Of note, the examiner found that the Veteran's symptoms of nasal congestion, rhinorrhea, and post nasal drip and drainage are common symptoms of allergic rhinitis.  

As the Veteran's allergic rhinitis is productive of greater than 50 percent obstruction of the nasal passage on both sides, the Board finds that a 10 percent evaluation for allergic rhinitis is warranted under DC 6522.  However, review of the Veteran's VA medical records and VA examinations show there are no nasal polyps.  As such, a higher disability rating of 30 percent is not for application.

Additionally, the Board notes that review of other potentially applicable Diagnostic Codes do not assist the Veteran in this case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran's medical records do not show evidence of granulomatous rhinitis, bacterial rhinitis, or a disorder of the larynx or pharynx.  Aphonia, laryngitis, laryngectomy, loss of part of the nose, and deviation of the septum have also not been diagnosed.  Additionally, the Veteran has not made any such claims regarding these conditions.  As will be discussed in further detail below, the Veteran has also not been diagnosed with sinusitis.  Therefore, application of the corresponding Diagnostic Codes is not for application.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-6524 (2014).

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether further staged ratings were appropriate.  For the reasons indicated above, however, the Veteran's symptoms do not present with findings necessary to allow for any higher staged ratings as at no point in the appeal period is there evidence of polyps.


Extra-schedular Rating

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's allergic rhinitis is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level; although the Veteran's symptoms of nasal congestion, rhinorrhea, and postnasal drip and drainage are not expressly noted in the diagnostic code, the evaluation is assigned for obstruction which would cause those symptoms.  Moreover, as discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected allergic rhinitis under the provisions of 38 C.F.R. § 3.321(b)(1)  have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).

II.  Service connection for Sinusitis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Review of the Veteran's service treatment records (STRs) show that the Veteran reported experiencing symptoms of nasal congestion, post-nasal drip, nasal drainage and congestion while in service.  Such records do not show a diagnosis of sinusitis, however, but instead a diagnosis of allergic rhinitis, for which the Veteran is already service-connected.  Review of his VA medical records also show that the Veteran has been treated for allergies or allergic rhinitis on numerous occasions.  The Veteran reported nasal congestion and related symptoms to his VA medical providers at those appointments, however, his VA medical records do not show a diagnosis of sinusitis.

The Veteran was afforded a VA examination in October 2008 in connection with his claim.  The examiner found, that upon examination, no sinusitis was detected.  A January 2015 VA examination was also conducted.  The examiner also found no diagnosis of sinusitis, based on a normal sinus examination and normal x-rays of the sinuses.  In support of her opinion, she also noted that the Veteran's STRs were silent with respect to the diagnosis or treatment of acute bacterial sinusitis conditions, that the Veteran reported that he did not remember receiving a diagnosis of or treatment for acute bacterial sinusitis at that time or while in service.  The Veteran also denied experiencing sinus pressure and sinus headaches at the 2015 examination.  

The Board acknowledges the Veteran's contentions that he has sinusitis and that it is related to service.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the diagnosis of sinusitis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Indeed, even medical doctors with experience diagnosing such disorders perform testing and x-rays on patients to determine whether a patient may have sinusitis versus another disorder.

As the Veteran's testimony with regard to his sinusitis diagnosis is outside the realm of common knowledge of a lay person, the Board finds that the Veteran is not competent to provide a diagnosis of sinusitis.  Further, the Board notes that the Veteran acknowledged at his January 2015 VA examination that he could not recall receiving a diagnosis or treatment of acute bacterial sinusitis at the time of the examination or while in service.  Therefore, the most probative evidence is the January 2015 VA examiner's opinion, which was based on review of the claims file, including the Veteran's lay statements and treatment records, as well as on a physical examination, to include x-rays, and her own medical knowledge and training.

Without a diagnosis or evidence of a current disability, the Board must deny this claim.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 


ORDER

Subject to the provisions governing the award of monetary benefits, an evaluation of 10 percent for allergic rhinitis is granted.

Service connection for sinusitis is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


